Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate at Shawangunk Correctional Facility in Ulster County, was subjected to routine urinalysis testing following his participation in the family reunion program (see, 7 NYCRR 1020.4 [a] [2] [ii]). Based upon the results of this testing, petitioner was charged with violating the disciplinary rule which prohibits the unauthorized use of any controlled substance. Following a hearing petitioner was found guilty of the charge, and he commenced this CPLR article 78 proceeding to review the determination after it was administratively affirmed.
Petitioner’s argument directed at the reliability of the EMIT test procedure which yielded positive results for cocaine in his urine is meritless (see, Matter of Lahey v Kelly, 71 NY2d 135). The documentary evidence presented at the hearing was sufficient to substantiate the required chain of custody (see, Matter of Berrios v Kuhlmann, 143 AD2d 475, 477), and the evidence in the record refutes petitioner’s claim that he was denied the effective assistance of an employee assistant. We have considered petitioner’s other arguments and find them to be lacking in merit. The determination is supported by substantial evidence (see, Matter of Lahey v Kelly, supra, at 140) and it must, therefore, be confirmed.
Mikoll, J. P., Yesawich Jr., Mercure and Crew III, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.